FILED
                             NOT FOR PUBLICATION                              JUL 17 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DONALD EDWARD BENTON,                             No. 10-17785

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00907-RLH-
                                                  PAL
  v.

TIMOTHY S. CORY; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Donald Edward Benton appeals pro se from the district court’s order

dismissing his civil rights complaint against various parties involved in his Chapter

7 bankruptcy case for lack of subject matter jurisdiction and failure to state a claim.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Benton’s
request for oral argument is denied.
We have jurisdiction under 28 U.S.C. § 1291. We review do novo, Colony Cove

Props., LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011), and we affirm.

      The district court properly concluded that, under the Barton doctrine, it

lacked subject matter jurisdiction over Benton’s claims against bankruptcy trustee

Timothy S. Cory and his counsel Cici Cunningham and Christine Roberts. See

Beck v. Fort James Corp. (In re Crown Vantage, Inc.), 421 F.3d 963, 970, 972 (9th

Cir. 2005) (Barton doctrine applies to “a bankruptcy trustee or other officer

appointed by the bankruptcy court for acts done in the officer’s official capacity,”

even after the bankruptcy is closed).

      The district court properly concluded that August Landis, Assistant United

States Trustee for Benton’s case, possesses quasi-judicial immunity, because

Landis’ review of Cory’s conduct was undertaken in the course of his employment.

See Balser v. Dep’t. of Justice, 327 F.3d 903, 910 (9th Cir. 2003).

      The district court also properly determined that Benton failed to state a claim

against William Noall, Gregory Garman, and Matthew Zirzow because any claims

are barred by a prior settlement agreement, and Benton failed to state a claim

against Philip Gerson because the allegations of his involvement in the relevant

events are conclusory. Benton’s conclusory statements regarding Gerson’s




                                          2                                      10-17785
involvement in those events are insufficient to state a claim. See Woodrum v.

Woodward County, 866 F.2d 1121, 1126 (9th Cir. 1989).

      The district court did not abuse its discretion by failing to recuse itself sua

sponte for bias, because Benton’s allegations of judicial bias arise solely from the

district court’s rulings and orders in this case. See Liteky v. United States, 510 U.S.

540, 555 (1994) (“judicial rulings alone almost never constitute a valid basis for a

bias or partiality motion”).

      We lack jurisdiction to review the district court’s January 3, 2011 order

sanctioning Benton as a vexatious litigant, as Benton never filed a notice of appeal

from the order, and the exception for a premature notice of appeal does not apply.

See Kennedy v. Applause, Inc., 90 F.3d 1477, 1482-83 (9th Cir. 1996) (a premature

notice of appeal is not effective where more than a ministerial task remains to be

done by the court and the appellant could not be said to have reasonably confused

the court’s order with a final judgment).

      We grant Benton’s request for judicial notice of court filings in other

proceedings, but deny as unnecessary his request for judicial notice of legal

authorities. See Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir. 2011).




                                            3                                    10-17785
Benton’s remaining contentions lack merit.

AFFIRMED.




                                  4          10-17785